PER CURIAM:
This claim was submitted for decision based on the allegations of the Notice of Claim and the respondent’s Answer.
Claimant seeks payment of the sum of $650.00 for a model 108D monitor, which was part of a Datacolor/Edge Enhancer System purchased by West Virginia'University. In its Answer, the respondent admits the validity of the claim as evidenced by correspondence from the Director of Purchasing and the Assistant to the President of West Virginia University. Funds were available in respondent’s appropriation for the fiscal year in question from which the claim could have been paid.
In view of the foregoing, the Court hereby makes an award to the claimant in the amount requested.
Award of $650.00.